t c summary opinion united_states tax_court allan l blank petitioner v commissioner of internal revenue respondent docket no 4244-13s l filed date allan l blank pro_se joseph e nagy for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure this case is before the court on petitioner’s request for judicial review of respondent’s determination to sustain a notice_of_intent_to_levy to collect petitioner’s federal_income_tax liability the sole issue for decision is whether respondent abused his discretion in determining that collection by levy may proceed background some of the facts have been stipulated and we incorporate the stipulation and the accompanying exhibits by this reference at the time the petition was filed petitioner resided in california petitioner failed to timely file an income_tax return for tax_year the internal_revenue_service irs issued a notice_of_deficiency to petitioner on date petitioner filed a timely petition a decision was entered on date holding that petitioner was liable for the tax_liability as determined in the notice_of_deficiency the amount of the underlying liability as set forth in the decision previously entered is not in dispute in the present case on date respondent mailed to petitioner a final notice_of_intent_to_levy and right to a hearing for unpaid income_tax for the tax_year the notice_of_intent_to_levy reflected a tax_liability of dollar_figure for that tax_year which is the same liability plus interest that the court determined in the decision entered date in response to the final notice_of_intent_to_levy petitioner timely filed a form request for a collection_due_process or equivalent_hearing on the form petitioner requested an offer-in-compromise oic as a collection alternative on date respondent’s fresno service_center sent petitioner a letter acknowledging receipt of his form indicating that respondent had no record of receiving returns from him for tax years and and requesting that he complete a form_656 offer_in_compromise on date settlement officer stella b pena so pena sent petitioner a letter scheduling a telephone conference for date in the letter so pena the decision was based upon oral findings_of_fact and opinion filed in the matter blank v commissioner t c dkt no 31250-09s date bench opinion informed petitioner that he needed to file outstanding tax returns for and as well as submit a form 433-a collection information statement for wage earners and self-employed individuals by date before collection alternatives could be considered on date so pena received a letter from petitioner requesting that the hearing be rescheduled to date on date so pena received petitioner’s form 433-a without the requested supporting financial information so pena also received petitioner’s form sec_1040 u s individual_income_tax_return for tax years through on date so pena received a form_1040 for tax_year the returns reflected that petitioner was due a refund for tax years and and had balances due for tax years and on date so pena conducted a telephone hearing with petitioner as of that date so pena had received petitioner’s form sec_1040 for tax years and as well as petitioner’s form 433-a and oic petitioner’s oic included only his tax_liability on date so pena called petitioner to inform him that he needed to include all balance due years on his oic as well as file a timely tax_return and pay any balance due for tax_year so pena also told petitioner that his oic would be forwarded to the centralized offer_in_compromise coic unit along with his financial statement and that petitioner needed to respond timely to requests for supporting documentation so pena confirmed this by letter dated date on date respondent received petitioner’s form_1040 for tax_year which reflected that petitioner was due a refund on date respondent’s coic unit mailed petitioner a letter stating that the coic unit had made a preliminary decision to reject his oic because of his ability to pay the liability in full petitioner asserts that he never received this letter so pena sent a letter to petitioner on date rejecting his oic and scheduling a telephone conference for date to give him an opportunity to discuss alternatives to the collection action in response to the date letter petitioner telephoned so pena on date asserting that he had not received the date letter during this conversation so pena agreed to resend a copy of the july letter as well as consider any amended offer submitted by petitioner before the date telephone conference petitioner advised so pena that he would amend his oic to include the tax_year and would include a copy of hi sec_2011 tax_return with the amended offer before the conference date on date so pena received petitioner’s form_1040 for tax_year which showed a balance due during the date telephone conference petitioner raised concerns about an anticipated decrease in wages starting in date at the time of the telephone conference petitioner had mailed his amended oic but so pena had not yet received it petitioner agreed to provide current pay statements to substantiate his income by date on date so pena received the amended offer from petitioner which included tax years and petitioner also attached a pay statement for the pay_period ending date but did not include any documentation of his anticipated decrease in wages the offer amount for the amended oic remained the same as the initial oic preliminarily rejected on date the date pay statement reflected annual income of dollar_figure which was the same amount considered by respondent’s coic unit in making its preliminary determination to reject petitioner’s original oic respondent’s case activity record print reflects that so pena called petitioner on date and left a message informing him that she could not accept the oic and that he should call back by date or she would issue the notice_of_determination petitioner asserts that he did not receive a telephone call on date and that he did not receive the message petitioner did not return so pena’s date call and respondent issued a notice_of_determination for the tax_year on date discussion we have jurisdiction under sec_6330 to review respondent’s determination that the notice_of_intent_to_levy was proper and that respondent may proceed to collect by levy in reviewing the commissioner’s decision to sustain collection actions where the validity of the underlying tax_liability is properly at issue the court reviews the commissioner’s determination of the underlying tax_liability de novo 114_tc_604 114_tc_176 the court reviews any other administrative determination regarding proposed collection actions for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite an abuse_of_discretion occurs when the exercise of discretion is without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir the taxpayer has the burden of proving the pension_protection_act of pub_l_no sec_855 sec_120 stat pincite amended sec_6330 and granted this court jurisdiction over all sec_6330 determinations made after date 129_tc_58 n that the commissioner’s determination to sustain a proposed collection action is an abuse_of_discretion rule a at the collection hearing a taxpayer may raise any relevant issues relating to the unpaid tax or proposed levy including spousal defenses challenges to the appropriateness of the collection actions and offers of collection alternatives sec_6330 in addition he may challenge the existence or amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency or otherwise have an opportunity to dispute that liability sec_6330 petitioner does not dispute the underlying tax_liability but instead asserts he was not provided an opportunity to amend his oic after respondent rejected it we therefore review respondent’s determination for abuse_of_discretion see 117_tc_183 goza v commissioner t c pincite a cdp hearing may consist of one or more written or oral communications between an appeals officer and the taxpayer sec_301_6330-1 q a-d6 proced admin regs see 115_tc_329 nor could petitioner dispute the underlying tax_liability since he not only received a notice_of_deficiency but also timely filed a petition and a decision was entered by this court see sec_6330 sparkman v commissioner tcmemo_2009_308 citing 130_tc_257 dinino v commissioner tcmemo_2009_284 the so has discretion to determine when to conclude the cdp hearing process see dinino v commissioner tcmemo_2009_284 the statute requires only that a taxpayer be given a reasonable chance to be heard before the issuance of a notice_of_determination roman v commissioner tcmemo_2004_20 when a hearing officer is unable or refuses to consider collection alternatives because of a taxpayer’s failure to provide financial information we have held that there was no abuse_of_discretion 138_tc_228 the secretary may compromise any civil or criminal case arising under the internal revenue laws prior to reference to the department of justice for prosecution or defense and the attorney_general or_his_delegate may compromise any such case after reference to the department of justice for prosecution or defense sec_7122 murphy v commissioner t c pincite sec_7122 provides that the secretary shall prescribe guidelines for officers and employees of the internal_revenue_service to determine whether an offer-in- compromise is adequate and should be accepted to resolve a dispute taxpayers who wish to propose an oic must submit a form_656 see godwin v commissioner tcmemo_2003_289 aff’d 132_fedappx_785 11th cir the regulations issued pursuant to sec_7122 set forth three grounds for an oic doubt as to collectibility doubt as to liability and promotion of effective tax_administration sec_301_7122-1 proced admin regs petitioner submitted his oic asserting doubt as to collectibility doubt as to collectibility exists in any case in which the taxpayer’s assets and income are less than the full amount of the liability sec_301_7122-1 proced admin regs a determination of doubt as to collectibility includes a determination of the taxpayer’s ability to pay the liability taking into account the taxpayer’s basic living_expenses sec_301_7122-1 proced admin regs an oic based on doubt as to collectibility generally is acceptable only if the offer reflects the taxpayer’s reasonable collection potential ie the amount the commissioner could collect through administrative and judicial collection proceedings murphy v commissioner t c pincite citing revproc_2003_ sec_4 2003_2_cb_517 thus an oic would include disclosure of the taxpayer’s assets and income in order for the irs to determine the taxpayer’s reasonable collection potential revproc_2003_71 sec_4 c b pincite on the basis of the oic that petitioner submitted on date respondent determined that petitioner had the ability to pay his entire liability in full within the given statutory period of limitations on collection after the preliminary rejection of his original oic petitioner submitted an amended oic to respondent and was supposed to provide verification of his income and his anticipated reduction of income by date petitioner’s amended offer included additional liabilities for the and tax years but the amount of the offer remained the same petitioner failed to provide the requested verification of his anticipated reduction in income and substantiation that his income was lower than the amount determined by respondent’s collection unit on date petitioner still had not provided substantiation of his anticipated change in financial circumstances and he had not spoken with so pena since date when he was advised to submit additional information to support the offer thus so pena issued the notice_of_determination sustaining the collection action petitioner did not provide the requested financial information showing a change in financial circumstances and showing an inability to pay the liability within the statutory period of limitations on collection therefore the so did not although petitioner asserted during the cdp hearing that he anticipated a decrease in his wages he did not assert nor does the record reflect that his financial circumstances materially changed between the conclusion of the cdp hearing and the trial therefore the circumstances are not an appropriate basis for remand of the case to the appeals_office see also trainor v commissioner tcmemo_2013_14 cf churchill v commissioner tcmemo_2011_182 abuse her discretion when she sustained the levy mclaine v commissioner - - t c pincite we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent our finding that respondent did not abuse his discretion in rejecting petitioner’s request for an oic does not preclude petitioner from pursuing collection alternatives with the irs see sec_6159 sec_7122
